 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10   Youssif KAMAL, et al.,                               Case No.: 18-cv-1298-BAS-AGS
11                                      Plaintiffs,       ORDER DENYING IN PART
                                                          DEFENDANTS’ MOTION FOR
12   v.
                                                          PROTECTIVE ORDER (ECF No. 48)
13   EDEN CREAMERY, LLC, et al.,                          AND SETTING MOTION HEARING
14                                    Defendants.
15
16         Defendants move for a protective order regarding 95 subpoenas that plaintiffs have
17   served on third parties. (ECF No. 48-1, at 1.) Defendants ask the Court to “order[] plaintiffs
18   to withdraw the Subpoenas . . . .” (Id. at 2.)
19         But only “the issuing court, and not the court where the underlying action is pending,
20   has the authority to consider motions to quash or modify subpoenas under [Rule 45].”
21   S.E.C. v. CMKM Diamonds, Inc., 656 F.3d 829, 832 (9th Cir. 2011). Only one of these
22   subpoenas, served on Bon Suisse, Inc., was issued in the Southern District of California.
23   (See ECF No. 48-5, at 1; ECF No. 48-7, at 1-2; ECF No. 48-9, at 1-5.) Because this district
24   is not “the district where compliance is required,” this Court lacks jurisdiction to rule on
25   defendants’ motion for all but the Bon Suisse subpoena. Fed. R. Civ. P. 45(d)(3)(A).
26         Thus, except for the Bon Suisse subpoena, defendants’ motion is DENIED without
27   prejudice to being refiled in the appropriate districts.
28
                                                      1
                                                                                 18-cv-1298-BAS-AGS
 1         On March 12, 2020, at 4:00 p.m., the Court will hear oral argument on the merits
 2   of defendants’ motion with regard to the Bon Suisse subpoena. By March 4, 2020, the
 3   parties must independently contact Judge Schopler’s chambers to indicate whether they
 4   will appear in person or telephonically at this hearing. A party must call chambers by
 5   3:50 p.m. if appearing telephonically.
 6   Dated: February 24, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
                                                                           18-cv-1298-BAS-AGS
